 1
 2
 3
 4
 5                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 6                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON Jan                   28, 2019
                                                                        SEAN F. MCAVOY, CLERK
 8
 9   DEVIN C.,                                      No. 4:18-CV-05051-JTR
10
                  Plaintiff,                       ORDER GRANTING
11                                                 DEFENDANT’S MOTION FOR
12                       v.                        SUMMARY JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 14, 15. Attorney D. James Tree represents Devin C. (Plaintiff); Special
19   Assistant United States Attorney L. Jamala Edwards represents the Commissioner
20   of Social Security (Defendant). The parties have consented to proceed before a
21   magistrate judge. ECF No. 7. After reviewing the administrative record and briefs
22   filed by the parties, the Court GRANTS Defendant’s motion for summary
23   judgment and DENIES Plaintiff’s motion for summary judgment.
24                                   JURISDICTION
25         Plaintiff filed applications for Supplemental Security Income (SSI) and
26   Disability Insurance Benefits (DIB) on November 13, 2013, Tr. 202-03, alleging
27   disability since December 31, 2006, Tr. 390, 397, due to irritable bowel syndrome
28   (IBS), fatigue, menstrual pain, anxiety, and vitamin D3 deficiency, Tr. 431. The


     ORDER GRANTING DEFENDANT’S MOTION - 1
 1   applications were denied initially and upon reconsideration. Tr. 257-63, 266-76.
 2   Administrative Law Judge (ALJ) Stewart Stallings held hearings on November 23,
 3   2016 and June 1, 2017 and heard testimony from Plaintiff, psychological expert
 4   Kent Layton, Psy.D., and vocational expert Fred Cutler. Tr. 156-201. The ALJ
 5   issued an unfavorable decision on July 12, 2017. Tr. 16-29. The Appeals Council
 6   denied review on January 26, 2018. Tr. 1-7. The ALJ’s July 12, 2017 decision
 7   became the final decision of the Commissioner, which is appealable to the district
 8   court pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action for
 9   judicial review on March 27, 2018. ECF No. 1, 4.
10                                 STATEMENT OF FACTS
11           The facts of the case are set forth in the administrative hearing transcript, the
12   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
13   here.
14           Plaintiff was 25 years old at the alleged date of onset. Tr. 390. She
15   completed the twelfth grade in 2000. Tr. 431. Her reported work history includes
16   the jobs front desk clerk, customer service representative, and movie ticket and
17   concession salesperson. Tr. 432, 445. When applying for benefits Plaintiff
18   reported that she stopped working on December 31, 2006 because of her
19   conditions. Tr. 431.
20                                STANDARD OF REVIEW
21           The ALJ is responsible for determining credibility, resolving conflicts in
22   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
23   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
24   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
25   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
26   not supported by substantial evidence or if it is based on legal error. Tackett v.
27   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
28   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put


     ORDER GRANTING DEFENDANT’S MOTION - 2
 1   another way, substantial evidence is such relevant evidence as a reasonable mind
 2   might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S.
 3   389, 401 (1971). If the evidence is susceptible to more than one rational
 4   interpretation, the court may not substitute its judgment for that of the ALJ.
 5   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 6   findings, or if conflicting evidence supports a finding of either disability or non-
 7   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 8   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
 9   evidence will be set aside if the proper legal standards were not applied in
10   weighing the evidence and making the decision. Brawner v. Secretary of Health
11   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
12                      SEQUENTIAL EVALUATION PROCESS
13         The Commissioner has established a five-step sequential evaluation process
14   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
15   416.920(a); see Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one
16   through four, the burden of proof rests upon the claimant to establish a prima facie
17   case of entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This
18   burden is met once the claimant establishes that physical or mental impairments
19   prevent her from engaging in her previous occupations. 20 C.F.R. §§
20   404.1520(a)(4), 416.920(a)(4). If the claimant cannot do her past relevant work,
21   the ALJ proceeds to step five, and the burden shifts to the Commissioner to show
22   that (1) the claimant can make an adjustment to other work, and (2) specific jobs
23   which the claimant can perform exist in the national economy. Batson v. Comm’r
24   of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant
25   cannot make an adjustment to other work in the national economy, a finding of
26   “disabled” is made. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
27                            ADMINISTRATIVE DECISION
28         On July 12, 2017, the ALJ issued a decision finding Plaintiff was not


     ORDER GRANTING DEFENDANT’S MOTION - 3
 1   disabled as defined in the Social Security Act from December 31, 2006 through the
 2   date of the decision.
 3         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 4   activity since December 31, 2006, the amended date of onset. Tr. 19.
 5         At step two, the ALJ determined that Plaintiff had the following severe
 6   impairments: chronic fatigue; abdominal pain with nausea; and anxiety. Tr. 19.
 7         At step three, the ALJ found Plaintiff did not have an impairment or
 8   combination of impairments that met or medically equaled the severity of one of
 9   the listed impairments. Tr. 19-20.
10         At step four, the ALJ assessed Plaintiff’s residual function capacity and
11   determined she could perform a range of light work with the following limitations:
12
           She can occasionally lift or carry twenty pounds and frequently lift or
13         carry ten pounds. She can stand or walk for six hours in an eight-hour
14         workday and sit for six hours in an eight-hour workday. She can
           frequently climb ramps and stairs. She can occasionally climb ladders,
15         ropes, or scaffolds. She can occasionally stoop. She can frequently
16         crouch, kneel, or crawl. She should avoid anything more than
           occasionally use of dangerous moving machinery or exposure to
17
           unprotected heights. She should be limited to a low stress job, defined
18         as not requiring the worker to cope with work related circumstances
19         that could be dangerous to the worker or others. She should further be
           limited to routine and repetitive work type tasks, which could be
20         complex in nature.
21
22   Tr. 21. The ALJ identified Plaintiff’s past relevant work as checker/cashier and
23   sales clerk and concluded that Plaintiff was able to perform this past relevant work.
24   Tr. 27.
25         As an alternative, the ALJ made a step five determination that, considering
26   Plaintiff’s age, education, work experience and residual functional capacity, and
27   based on the testimony of the vocational expert, there were other jobs that exist in
28   significant numbers in the national economy Plaintiff could perform, including the


     ORDER GRANTING DEFENDANT’S MOTION - 4
 1   job of housekeeping, cleaner. Tr. 28. The ALJ concluded Plaintiff was not under a
 2   disability within the meaning of the Social Security Act from December 31, 2006,
 3   through the date of the ALJ’s decision. Tr. 28.
 4                                          ISSUES
 5         The question presented is whether substantial evidence supports the ALJ’s
 6   decision denying benefits and, if so, whether that decision is based on proper legal
 7   standards. Plaintiff contends the ALJ erred by (1) failing to properly consider
 8   Plaintiff’s symptom statements and (2) failing to properly consider the medical
 9   source opinions.
10                                       DISCUSSION1
11   1.    Plaintiff’s Symptom Statements
12         Plaintiff contests the ALJ’s determination that her symptom statements were
13   not entirely consistent with the medical evidence and other evidence in the record.
14   ECF No. 14 at 7-15.
15         It is generally the province of the ALJ to make determinations regarding the
16   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
17   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
18   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
19   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
20   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING DEFENDANT’S MOTION - 5
 1   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
 2   rather the ALJ must identify what testimony is not credible and what evidence
 3   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
 4         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
 5   and limiting effects of her symptoms were not entirely consistent with the medical
 6   evidence and other evidence of record. Tr. 22. The ALJ provided four reasons for
 7   his determination: (1) the allegations were not consistent with the longitudinal
 8   medical evidence of record; (2) the allegations were inconsistent with Plaintiff
 9   seeking and receiving only conservative treatment; (3) Plaintiff made inconsistent
10   statements; and (4) the allegations were inconsistent with her reported activities of
11   daily living. Tr. 22-23.
12         A.     Medical Evidence
13         The ALJ’s first reason for finding Plaintiff’s statements unreliable, that
14   Plaintiff’s reported symptoms were not supported by medical evidence, is specific,
15   clear and convincing.
16         Although it cannot serve as the sole ground for rejecting a claimant’s
17   statements, objective medical evidence is a “relevant factor in determining the
18   severity of the claimant’s pain and its disabling effects.” Rollins v. Massanari, 261
19   F.3d 853, 857 (9th Cir. 2001).
20         The ALJ concluded that the “voluminous record contains few objective
21   signs or laboratory findings of impairment to support the alleged intensity,
22   frequency, or persistence of the claimant’s impairments.” Tr. 22. The ALJ noted
23   that Plaintiff had complained of abdominal pain without objective findings and
24   cited to a normal upper endoscopy, Tr. 637, reports of only intermittent problems
25   from nausea and reflex, Tr. 625, 635, and reports that treatment for strongyloidiasis
26   improved her symptoms, Tr. 609. Tr. 23. Additionally, Plaintiff alleged mental
27   impairments, but her counseling notes revealed “few issues related to ongoing
28   anxiety, with the majority of her complaints centered around living with her


     ORDER GRANTING DEFENDANT’S MOTION - 6
 1   parents.” Tr. 24. Plaintiff’s briefing challenged the ALJ’s determination that her
 2   counseling notes did not address anxiety but did not challenge the ALJ’s
 3   determination that her abdominal pain was not supported by objective evidence.
 4   ECF No. 14 at 14-15. The ALJ provided specific findings from the record to
 5   support his conclusion that Plaintiff’s abdominal pain was not supported by
 6   objective evidence. Tr. 23. As such, this reason in combination with the ALJ’s
 7   finding of conservative treatment, meets the necessary standard to support the
 8   ALJ’s determination.
 9         B.     Conservative Treatment
10         The ALJ’s second reason for rejecting Plaintiff’s statements, that the
11   allegations were inconsistent with the conservative treatment she received, is
12   specific, clear and convincing.
13         Conservative treatment can be “sufficient to discount a claimant’s testimony
14   regarding [the] severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 751
15   (9th Cir. 2007). Additionally, noncompliance with medical care or unexplained or
16   inadequately explained reasons for failing to seek medical treatment cast doubt on
17   a claimant’s subjective complaints. 20 C.F.R. §§ 404.1530, 416.930; Fair v.
18   Bowen, 885 F.2d 597, 603 (9th Cir. 1989). Specifically, the ALJ pointed to the
19   recommendation for a colonoscopy in 2009 which Plaintiff did not complete. Tr.
20   22.
21         On September 18, 2007, A. Clower, PA-C advised Plaintiff to have a
22   colonoscopy. Tr. 597. In January 2009, Dr. Maher stated that they would need to
23   discuss a colonoscopy and small bowel workup in the next visit, and finding that
24   she would have to have a colonoscopy at some point. Tr. 637, 639. On July 14,
25   2009, Dr. Maher stated that he “had anticipated colonoscopy previously due to a
26   brother with a large polyp but she had not been able to tolerate the prep and had to
27   cancel that and was waiting to reschedule.” Tr. 635. Dr. Maher then stated that if
28   Plaintiff “decides at a later date that she wants to do the colonoscopy, she will let


     ORDER GRANTING DEFENDANT’S MOTION - 7
 1   us know and we will have to give her some sort of modified prep since she could
 2   not tolerate the other one.” Tr. 636. By March 2011, Plaintiff told Dr. Rawlins she
 3   had never had a colonoscopy. Tr. 655. By August of 2013, she told Dr. Walker
 4   that she had still never had a colonoscopy. Tr. 739. At her intake for counseling in
 5   May of 2014, Plaintiff told the counselor that she was “[s]upposed to do a
 6   colonoscopy, but I keep getting too sick to do one.” Tr. 1031.
 7         Plaintiff argues that this failure to complete treatment recommendations is
 8   excused because the prep for the procedure was intolerable. ECF No. 14 at 9-10
 9   citing S.S.R. 16-3p. However, this assertion is not supported by substantial
10   evidence. In January of 2009, Dr. Maher stated that “she should undergo
11   evaluation at a later date. Clearly she did not tolerate the prep earlier. We will
12   need to hold off until the symptoms settle down.” Tr. 639. In the next
13   appointment he stated that her symptoms “tend to be in the mid abdomen,
14   sometimes lower. For now we would hold off and see if symptoms settle down. If
15   they persist, a small bowel workup and colon evaluation needs to be pursued as
16   previously mentioned.” Tr. 637. The record shows that the symptoms persisted,
17   Tr. 689 (treated for abdominal pain on October 2, 2009); Tr. 669 (treated for
18   abdominal pain on February 5, 2010); Tr. 1215 (treated for abdominal pain at
19   Kadlec Clinic Gastroenterology in October of 2012), yet Plaintiff failed to
20   complete the necessary testing. Tr. 739 (August of 2013, stated she had never had
21   a colonoscopy); Tr. 1031 (In May of 2014, Plaintiff told the counselor that she was
22   “[s]upposed to do a colonoscopy, but I keep getting too sick to do one.”). Here,
23   the persistence of symptoms required the testing and there was an alternative prep
24   available had Plaintiff pursued treatment. There is no evidence that Plaintiff
25   pursued an alternative prep schedule for the procedure. As such, the ALJ was not
26   in error in his determination that the lack of a colonoscopy undermined the validity
27   of Plaintiff’s symptom statements.
28   ///


     ORDER GRANTING DEFENDANT’S MOTION - 8
 1         C.     Inconsistent Statements
 2         The ALJ’s third reason for finding Plaintiff’s statements unreliable, that she
 3   made inconsistent statements about her ability to attend activities, is not supported
 4   by substantial evidence.
 5         In determining a claimant’s credibility, the ALJ may consider “ordinary
 6   techniques of credibility evaluation, such as the claimant’s reputation for lying,
 7   prior inconsistent statements . . . and other testimony by the claimant that appears
 8   less than candid.” Smolen, 80 F.3d at 1284. The ALJ concluded that Plaintiff’s
 9   allegation at the second hearing that she would miss six or more days of work each
10   month was not consistent with her testimony that she had only one absence across
11   her last quarter of college classes. Tr. 23.
12         At the second hearing, Plaintiff testified that she had taken one college level
13   class at a time in both the Fall and Spring prior to her hearing. Tr. 170. She stated
14   that she had not missed any classes the quarter in which the hearing was held. Tr.
15   182. She then stated that she could not maintain an eight hour a day five days a
16   week schedule:
17
           the class I was able to do because it was only one hour and I could take
18         medications before it if I needed and have someone drive me. But, for
19         eight hours, I would have to stop and take breaks to take medications,
           and, jobs don’t let you just take a break at any time you choose. And
20         also if I would have a flare-up of symptoms and needed to be able to go
21         take pills I’m in the middle of doing something I wouldn’t be able to do
           that.
22
23   Tr. 183. She then estimated that her symptoms would preclude her from an eight
24   hour a day, five days a week work schedule for six days or more a month. Tr. 185.
25   The ALJ concluded that Plaintiff’s statement that her symptoms would result in
26   missing work six or more days a month was inconsistent with her testimony that
27   she had missed only one class in the quarter the hearing was held. Tr. 23.
28         First, the ALJ misrepresented the record. Plaintiff testified that she had not


     ORDER GRANTING DEFENDANT’S MOTION - 9
 1   missed any of her classes. Tr. 182. Second, the ALJ’s conclusion that Plaintiff’s
 2   statements were inconsistent when she provided an explanation regarding why she
 3   could attend her one hour class, but not attend work, is not supported by substantial
 4   evidence. Therefore, it cannot meet the specific, clear and convincing standard.
 5         D.      Activities of Daily Living
 6         The ALJ’s fourth reason for rejecting Plaintiff’s statements, that her reported
 7   activities cast doubt on her alleged limitations, is not specific, clear, and
 8   convincing.
 9         A claimant’s daily activities may support an adverse credibility finding if (1)
10   the claimant’s activities contradict her other testimony, or (2) “the claimant is able
11   to spend a substantial part of [her] day engaged in pursuits involving performance
12   of physical functions that are transferable to a work setting.” Orn v. Astrue, 495
13   F.3d 625, 639 (9th Cir. 2007) (citing Fair, 885 F.2d at 603). “The ALJ must make
14   ‘specific findings relating to [the daily] activities’ and their transferability to
15   conclude that a claimant’s daily activities warrant an adverse credibility
16   determination.” Id. (quoting Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.
17   2005)). A claimant need not be “utterly incapacitated” to be eligible for benefits.
18   Fair, 885 F.2d at 603.
19         Here, the ALJ indicated that Plaintiff’s reported activities were inconsistent
20   with her other testimony. The ALJ found that Plaintiff “has alleged a busy life
21   with errands, chores, and college level classes. At the second hearing, she did not
22   indicate that these activities left her especially fatigued.” Tr. 23. However, the
23   ALJ’s determination is not supported by substantial evidence. At the second
24   hearing, Plaintiff testified that she had taken one college level class at a time in
25   both the Fall and Spring prior to her hearing. Tr. 170. She testified that following
26   her class she takes naps through the afternoon, reads for her class, studies, and does
27   some grocery shopping. Tr. 174. Despite her anxiety, she has been able to attend
28   class. Id. Here, Plaintiff’s testimony that she needed to nap following her classes


     ORDER GRANTING DEFENDANT’S MOTION - 10
 1   is in direct conflict with the ALJ’s representation of her testimony. Therefore this
 2   reason is not supported by substantial evidence.
 3         While not all the reasons for discounting Plaintiff’s testimony was supported
 4   by substantial evidence, the ALJ provided at least some specific, clear and
 5   convincing reasons. See Carmickle, 533 F.3d at 1163 (upholding an adverse
 6   credibility finding where the ALJ provided four reasons to discredit the claimant,
 7   two of which were invalid); Batson, 359 F.3d at 1197 (affirming a credibility
 8   finding where one of several reasons was unsupported by the record); Tommasetti
 9   v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (an error is harmless when “it is
10   clear from the record that the . . . error was inconsequential to the ultimate
11   nondisability determination”).
12   2.    Medical Source Opinions
13         Plaintiff contests the weight the ALJ assigned to the medical source opinions
14   in the file. ECF No. 14 at 15-21.
15         In weighing medical source opinions, the ALJ should distinguish between
16   three different types of physicians: (1) treating physicians, who actually treat the
17   claimant; (2) examining physicians, who examine but do not treat the claimant;
18   and, (3) nonexamining physicians who neither treat nor examine the claimant.
19   Lester, 81 F.3d at 830. The ALJ should give more weight to the opinion of a
20   treating physician than to the opinion of an examining physician. Orn, 495 F.3d at
21   631. Likewise, the ALJ should give more weight to the opinion of an examining
22   physician than to the opinion of a nonexamining physician. Id.
23         When a treating physician’s opinion is not contradicted by another
24   physician, the ALJ may reject the opinion only for “clear and convincing” reasons.
25   Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991). When a treating
26   physician’s opinion is contradicted by another physician, the ALJ is only required
27   to provide “specific and legitimate reasons” for rejecting the opinion. Murray v.
28   Heckler, 722 F.2d 499, 502 (9th Cir. 1983). Likewise, when an examining


     ORDER GRANTING DEFENDANT’S MOTION - 11
 1   physician’s opinion is not contradicted by another physician, the ALJ may reject
 2   the opinion only for “clear and convincing” reasons, and when an examining
 3   physician’s opinion is contradicted by another physician, the ALJ is only required
 4   to provide “specific and legitimate reasons” to reject the opinion. Lester, 81 F.3d
 5   at 830-31.
 6          The specific and legitimate standard can be met by the ALJ setting out a
 7   detailed and thorough summary of the facts and conflicting clinical evidence,
 8   stating his interpretation thereof, and making findings. Magallanes v. Bowen, 881
 9   F.2d 747, 751 (9th Cir. 1989). The ALJ is required to do more than offer his
10   conclusions, he “must set forth his interpretations and explain why they, rather
11   than the doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.
12   1988).
13          A.     Katie Karlson, M.D.
14          Dr. Karlson completed a Physical Functional Evaluation form for the
15   Washington Department of Social and Health Services (DSHS) on March 20,
16   2014. Tr. 991-93. She listed Plaintiff’s chief complaints as chronic fatigue,
17   methylenetetrahdrofolate reductase (MTHRF) mutation, IBS, anxiety, abdominal
18   pain/epigastric pain, multiple allergies, and gastroparesis. Tr. 991. She opined that
19   Plaintiff’s chronic fatigue resulted in moderate to marked limitations in the abilities
20   to stand, walk, lift, carry, handle, push, pull, reach, and stoop. Tr. 992. The
21   Abdominal Pain/Epigastric Pain resulted in a marked to severe limitation in the
22   abilities to sit at times, stand, walk, lift, carry, handle, push, pull, reach, stoop, and
23   crouch. Id. The IBS resulted in marked limitations in the same basic work
24   activities. The painful menstrual periods resulted in marked to severe limitations
25   in the same basic work activities. Id. The anxiety resulted in a moderate to
26   marked limitation in the abilities to see, hear, and communicate. Id. Dr. Karlson
27   opined that Plaintiff was unable to meet the demands of sedentary work and
28   estimated that this limitation would persist with available medical treatment for


     ORDER GRANTING DEFENDANT’S MOTION - 12
 1   fourteen months. Tr. 993.
 2         On February 2, 2016, Dr. Karlson completed another Physical Functional
 3   Evaluation form for DSHS. Tr. 1421-23. She provided the same limitations
 4   regarding Plaintiff’s impairments and their resulting limitations on the basic work
 5   activities as in the March 20, 2014 evaluation, except she added that chronic
 6   fatigue would result in moderate to marked limitations in crouching. Tr. 1422.
 7   She again opined that Plaintiff was unable to meet the demands of sedentary work
 8   and estimated that this limitation would persist with available medical treatment
 9   for twelve months. Tr. 1423.
10         On May 30, 2017, Dr. Karlson completed a third Physical Functional
11   Evaluation form for DSHS. Tr. 1575-77. She provided the same limitations
12   regarding Plaintiff’s impairments and their resulting limitations on the basic work
13   activities as in the February 2, 2016 evaluation. Tr. 1576. She again opined that
14   Plaintiff was unable to meet the demands of sedentary work and estimated this
15   limitation on work activities would persist with available medical treatment for
16   twelve months. Tr. 1577.
17         The ALJ gave these opinions only partial weight for two reasons: (1) the
18   opinions were not supported by Dr. Karlson’s observations and likely based on
19   Plaintiff’s self-reports; and (2) the opinions were inconsistent with the longitudinal
20   medical evidence. Tr. 25.
21         The ALJ’s first reason for providing little weight to Dr. Karlson’s opinions,
22   that they were inconsistent with her observations and based on Plaintiff’s self-
23   reports, is legally sufficient. The Ninth Circuit has found that inconsistencies
24   between the opinion and the physician’s observations is a clear and convincing
25   reason to reject the opinion. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
26   2005). When discussing the March 20, 2014 opinion, the ALJ concluded that it
27   “was not supported by her examination notes from that same day, in which she
28   reported that the claimant “has no concerns” (Ex. 12F, p.5).” Tr. 25. This is


     ORDER GRANTING DEFENDANT’S MOTION - 13
 1   consistent with the record. Attached to the DSHS form were the treatment notes
 2   from the evaluation in which Dr. Karlson states “Patient is here to have paperwork
 3   from DSHS filled out. Patient states the paperwork is for medical benefits like
 4   cash while being sick. Patient has no concerns.” Tr. 994. Plaintiff reported no
 5   symptoms besides nausea and abdominal pain with some improvement and
 6   decreased concentration. Tr. 995. The physical examination only showed slight
 7   tenderness throughout the abdomen and a normal mood and affect, but Plaintiff
 8   was anxious and talkative. Id. Her last gastrointestinal workup showed some
 9   gastroparesis which was treated with an instruction to eat smaller meals. Tr. 995-
10   6. Additionally, it was noted that while she was diagnosed with multiple allergies,
11   testing showed no allergies. Tr. 996.
12          The ALJ went on to conclude that based on these inconsistencies between
13   the opinion and the treatment notes, Dr. Karlson’s limitations appear to be based
14   on Plaintiff’s reports: “In fact a review of her notes reveals that her proposed
15   limitations were generally based on the claimant’s own complaints rather than any
16   objective findings.” Tr. 25. A doctor’s opinion may be discounted if it relies on a
17   claimant’s unreliable self-report. Bayliss, 427 F.3d at 1217; Tommasetti, 533 F.3d
18   at 1041 (finding that the reason met at least the lesser standard of specific and
19   legitimate). However, the ALJ must provide the basis for his conclusion that the
20   opinion was based on a claimant’s self-reports. Ghanim v. Colvin, 763 F.3d 1154,
21   1162 (9th Cir. 2014). Here, the ALJ’s conclusion that Dr. Karlson’s opinion was
22   inconsistent with her observations is the rationale cited for concluding that the
23   opinion was based on Plaintiff’s self-reports instead of objective evidence. Tr. 25.
24   Therefore, the requirement in Ghanim has been met. Additionally, the ALJ is
25   accurate that when reviewing the treatment record, the opinion is influenced by
26   Plaintiff’s reports:
27
            Has had past egd and work-up with GI and at one time was told she had
28          a component of gastroparesis and should eat smaller frequent meals;


     ORDER GRANTING DEFENDANT’S MOTION - 14
 1         she has made dietary changes, but still has issues with pain which she
           feels are severely limiting in the work environment, making it difficult
 2         to bend or stand for long periods of time - - encouraged her to continue
 3         dietary changes and if worsens follow up with GI.
 4   Tr. 995-96.
 5         Additionally, the ALJ found that “Dr. Karlson’s remaining treatment notes
 6   are similarly bereft of objective findings and generally demonstrate only
 7   conservative treatment and medical management.” Tr. 25. The ALJ noted that in
 8   comparing the 2014 and the 2017 opinions it becomes apparent that despite the
 9   severe level of limitations opined, Dr. Karlson’s recommended treatment remains
10   the same. Id. On the 2014 evaluation, Dr. Karlson recommended regular follow
11   ups, vitamins, regular sleep, counseling, relaxation, and dietary changes. Tr. 993.
12   On the 2017 evaluation, she recommended medications, counseling, vitamins, and
13   regular follow-ups. Tr. 1577.
14         The ALJ’s first reason for giving only partial weight to Dr. Karlson’s
15   opinions is legally sufficient and supported by substantial evidence. Therefore, the
16   Court will not disturb the weight the ALJ assigned to his opinion.
17         The ALJ’s second reason for giving only partial weight to Dr. Karlson’s
18   opinion, that it was inconsistent with the longitudinal medical evidence of record,
19   is not legally sufficient. The ALJ stated that Dr. Karlson’s opinions were
20   “inconsistent with the remaining medical evidence of record, which does not
21   document a level of fatigue or abdominal pain that would preclude light or even
22   sedentary work.” Tr. 25. He additionally stated that he “would expect to see some
23   greater variation of treatment, or the pursuit of treatment beyond conservative
24   care.” Id. Inconsistency with the majority of objective evidence is a specific and
25   legitimate reason for rejecting physician’s opinions. Batson, 359 F.3d at 1195.
26   Regardless, the ALJ failed to provide what evidence outside of Dr. Karlson’s
27   records were inconsistent with the opinions. Tr. 25. The ALJ’s failure to
28   specifically address which objective evidence undermined Dr. Karlson’s opinion


     ORDER GRANTING DEFENDANT’S MOTION - 15
 1   was an error. Embrey, 849 F.2d t 421-22 (The ALJ is required to do more than
 2   offer his conclusions, he “must set forth his interpretations and explain why they,
 3   rather than the doctors’, are correct.”). However, this would be considered
 4   harmless error because the ALJ provided another legally sufficient reason to give
 5   the opinion less weight. See Tommasetti, 533 F.3d at 1038 (An error is harmless
 6   when “it is clear from the record that the . . . error was inconsequential to the
 7   ultimate nondisability determination.”).
 8         B.     Neil Rawlins, M.D.
 9         On November 22, 2016, Dr. Rawlins wrote a letter stating that Plaintiff was
10   not able to function due to her abdominal pain “during the best times very well and
11   it is worse during her menstrual period.” Tr. 1424. He went on to state that “This
12   continues to continue (sic.) to severely limit her ability to function in society. We
13   have treated with conservative medical treatments which have helped some but still
14   makes it difficult to hold a job or function with normal activities of daily life.” Id.
15         On July 12, 2013, Dr. Rawlins had also stated that “Patient has had
16   significant fatigue. We have tried several things to see if we can improve the
17   fatigue however she [is] still not able to work a full day.” Tr. 1294.
18         The ALJ gave only partial weight to the 2016 opinion and little weight to the
19   2013 statement for four reasons: (1) the opinions were on an issue reserved for the
20   Commissioner; (2) Dr. Rawlins failed to support the opinions; (3) Dr. Rawlins
21   failed to discuss any specific functional limitations, and (4) the opinions were
22   inconsistent with the remaining medical evidence of record. Tr. 26. Additionally,
23   the ALJ rejected Dr. Rawlins’ 2013 statement because he was an
24   obstetrician/gynecologist (OBGYN) and fatigue was outside his area of expertise.
25   Id.
26         The ALJ’s first reason for assigning the opinions only partial weight, that
27   they were on an issue reserved for the Commissioner, is legally sufficient. The
28   regulations have stated that medical source opinion on issues reserved for the


     ORDER GRANTING DEFENDANT’S MOTION - 16
 1   Commissioner are not medical opinions and are not due any special significance.
 2   20 C.F.R. §§ 404.1529(d), 416.927(d). Opinions that a claimant is disabled is an
 3   issue reserved for the Commissioner: “A statement by a medical source that you
 4   are ‘disabled’ or ‘unable to work’ does not mean that we will determine that you
 5   are disabled.” 20 C.F.R. §§ 404.1529(d)(1), 416.927(d)(1). To the extent that Dr.
 6   Rawlins’ statements reflect an opinion that Plaintiff is disabled or unable to work
 7   as a conclusion, the ALJ’s rejection of them is supported by his assertion that they
 8   are opinions reserved for the Commissioner and, therefore, fail to be medical
 9   source opinions.
10         Plaintiff asserts that these statements are not conclusive opinions on an issue
11   reserved for the Commissioner, but are instead a functional opinion that Plaintiff
12   would be unable to sustain work as defined by the Commissioner. EFC No. 14 at
13   19. The Ninth Circuit found that statements addressing a Plaintiff’s ability to
14   sustain work activity is not rejected by 20 C.F.R. §§ 404.1527(d), 416.27(d). See
15   Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir. 2012) (a treating physician’s
16   statement that the claimant would be “unlikely” to work full time was not a
17   conclusory statement like those described in 20 C.F.R. §§ 404.1527(d), 416.27(d)
18   because it was an assessment based on objective medical evidence of the
19   claimant’s likelihood of being able to sustain full time work.). To the extent that
20   Dr. Rawlins’ statements are addressing Plaintiff’s ability to sustain work and not
21   just a conclusion that she cannot work, the ALJ provided his second, third, and
22   fourth reasons for assigning the opinions less weight.
23         The ALJ’s second and third reasons for assigning the opinions less weight,
24   that Dr. Rawlins failed to support the opinions and failed to provide any functional
25   limitations, are legally sufficient. An ALJ can reject a treating physician’s opinion
26   that is conclusory, brief, and unsupported by the record as a whole. Thomas v.
27   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); Batson, 359 F.3d at 1195. The 2016
28   letter speaks to an inability to function due to pain, “She is not able to function due


     ORDER GRANTING DEFENDANT’S MOTION - 17
 1   to this pain,” “continue to severely limit her ability to function in society,” and
 2   “[m]akes it difficult to hold a job or function with normal activities of daily life.”
 3   Tr. 1424. However, the inability to function lacks specificity and Dr. Rawlins fails
 4   to tie this vague inability to function to any objective finding that supports the
 5   opinion. Id. As such, finding these opinions conclusory and brief without a
 6   discussion of supporting evidence is sufficient to assign them less weight.
 7         The ALJ’s fourth reason for assigning only partial weight to the opinions,
 8   that they were inconsistent with the remaining medical evidence of record, is not
 9   legally sufficient. The ALJ concluded that opinions were “not consistent with the
10   remaining medical evidence of record, which does not demonstrate a complete
11   inability to perform work.” Tr. 26. As discussed above, opinions that are
12   unsupported by the record as a whole can be rejected by the ALJ. Thomas, 278
13   F.3d at 957; Batson, 359 F.3d at 1195. However, the ALJ is required to state with
14   some specificity what evidence is inconsistent with the opinion. Embrey, 849 F.2d
15   t 421-22 (The ALJ is required to do more than offer his conclusions, he “must set
16   forth his interpretations and explain why they, rather than the doctors’, are
17   correct.”). Therefore, the ALJ’s failure to set forth what medical evidence was
18   inconsistent with the opinions renders this reason insufficient to support giving the
19   opinions less weight. However, this would be considered harmless error because
20   the ALJ provided another legally sufficient reason to give the opinions less weight.
21   See Tommasettie, 533 F.3d at 1038 (An error is harmless when “it is clear from the
22   record that the . . . error was inconsequential to the ultimate nondisability
23   determination.”).
24         The ALJ also found that Dr. Rawlins’ 2013 statement that Plaintiff could not
25   “work a full day” due to her fatigue was due less weight because Dr. Rawlins is an
26   OBGYN and fatigue was outside his area of expertise. Tr. 26. This is not a legally
27   sufficient reason to reject the statement. While the ALJ is to consider factors such
28   as a physician’s specialty when weighing an opinion, 20 C.F.R. §§ 404.1527(c),


     ORDER GRANTING DEFENDANT’S MOTION - 18
 1   416.927(c), the Social Security Ruling (S.S.R.) on chronic fatigue syndrome states
 2   that evidence to establish the syndrome as a medical determinable impairment
 3   must come from a licensed medical or osteopathic doctor. S.S.R. 14-1p. The
 4   S.S.R. specifically speaks to the fact that chronic fatigue syndrome is a manifest
 5   collection of specific symptoms and is not assigned to a specific body system that
 6   would correlate to a definitive medical test or a medical specialist. Id. Therefore,
 7   Dr. Rawlins’ status as an OBGYN does not negate his opinion on that reason
 8   alone. However, this would be considered harmless error because the ALJ
 9   provided another legally sufficient reason to give the opinions less weight. See
10   Tommasetti, 533 F.3d at 1038 (An error is harmless when “it is clear from the
11   record that the . . . error was inconsequential to the ultimate nondisability
12   determination.”).
13         Plaintiff further asserts that the ALJ failed to consider the factors addressed
14   in 20 C.F.R. §§ 404.1527(c), 416.927(c), and that such a failure is a reversible
15   error. ECF No. 14 at 19-20 (citing Trevizo v. Berryhill, 862 F.3d 987, 998 (9th Cir.
16   2017). The Ninth Circuit has recently held that a failure to address the factors set
17   forth in 20 C.F.R. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6) “constitutes reversible
18   legal error.” Trevizo, 871 F.3d at 676. These factors include the length of
19   treatment relationship, the nature and extent of the treatment relationship, whether
20   the physician provides support for the opinion, the consistency of the opinion with
21   the medical evidence of record, the physician’s specialization, and other factors.
22   20 C.F.R. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6). However, the reasons
23   provided by the ALJ for assigning the opinions only partial weight demonstrates
24   that the ALJ considered these factors. See Tr. 26 (assigning less weight to the
25   opinions based on the lack of support for the opinion, the lack of consistency of the
26   opinion with the medical evidence of the record, and a lack of specialty on the part
27   of Dr. Rawlins). As such, Plaintiff’s assertion is insufficient to support remanding
28   the case.


     ORDER GRANTING DEFENDANT’S MOTION - 19
 1         C.     Psychological Opinions
 2         Plaintiff argues that the ALJ failed to properly weigh the psychological
 3   opinions in the record. ECF No. 14 at 21. Her briefing asserts that four specific
 4   errors: (1) the ALJ failed to consider that Dr. Karlson was the only medical source
 5   to consider the combined effects of Plaintiff’s physical and psychological
 6   impairments, (2) the ALJ failed to discuss the presence of a somatic symptom
 7   disorder that was found by Dr. Marks, (3) the ALJ failed to consider the complex
 8   relationship between Plaintiff’s physical and psychological impairments, and (4)
 9   the ALJ erred in rejecting Dr. Moon’s opinions of significant limitations in
10   attendance. Id.
11         All four reported errors were asserted in a single paragraph in the last page
12   of Plaintiff’s initial briefing and provide little to no argument regarding the issues.
13   In his decision, the ALJ did assign little weight to the opinions of Dr. Moon and
14   Dr. Marks in favor of the opinion of examining psychologist Dr. Genthe citing
15   both opinions as inconsistent with the evaluations performed by each psychologist.
16   Tr. 26. As discussed above, inconsistencies between the opinion and the
17   psychologist’s observations is a clear and convincing reason to reject the opinion.

18   Bayliss, 427 F.3d at 1216. However, considering Plaintiff failed to articulate these
     arguments beyond a mere assertion, the Court will not consider them in more
19
     detail. See Carmickle, 533 F.3d at 1161 n.2. The Ninth Circuit explained the
20
     necessity for providing specific argument:
21
22         The art of advocacy is not one of mystery. Our adversarial system relies
           on the advocates to inform the discussion and raise the issues to the
23
           court. Particularly on appeal, we have held firm against considering
24         arguments that are not briefed. But the term “brief” in the appellate
25         context does not mean opaque nor is it an exercise in issue spotting.
           However much we may importune lawyers to be brief and to get to the
26         point, we have never suggested that they skip the substance of their
27         argument in order to do so. It is no accident that the Federal Rules of
           Appellate Procedure require the opening brief to contain the
28


     ORDER GRANTING DEFENDANT’S MOTION - 20
 1         “appellant’s contentions and the reasons for them, with citations to the
           authorities and parts of the record on which the appellant relies.” Fed.
 2         R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
 3         reasons.
 4   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).2
 5   Moreover, the Ninth Circuit has repeatedly admonished that the court will not
 6   “manufacture arguments for an appellant” and therefore will not consider claims
 7   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.
 8   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994). Because Plaintiff failed to
 9   provide adequate briefing, the court declines to consider this issue.
10                                      CONCLUSION
11         Having reviewed the record and the ALJ’s findings, the Court finds the
12   ALJ’s decision is supported by substantial evidence and free of harmful legal error.
13   Accordingly, IT IS ORDERED:
14         1.       Defendant’s Motion for Summary Judgment, ECF No. 15, is
15   GRANTED.
16         2.       Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
17         The District Court Executive is directed to file this Order and provide a copy
18   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
19   and the file shall be CLOSED.
20         DATED January 28, 2019.
21
                                   _____________________________________
22
                                             JOHN T. RODGERS
23                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27         2
               Under the current version of the Federal Rules of Appellate Procedure, the
28   appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER GRANTING DEFENDANT’S MOTION - 21
